Case 0:15-cv-62688-RS Document 246 Entered on FLSD Docket 07/20/2020 Page 1 of 3


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             Case No.: 15-CV-62688-SMITH/VALLE

  FLORIDIANS FOR SOLAR CHOICE,
  INC., a Florida not for Profit corporation,

          Plaintiff,
  v.

  PCI CONSULTANTS, INC. and ANGELO
  PAPARELLA, individually,

          Defendants.
  and

  AAP HOLDING COMPANY, INC., a Delaware
  Corporation, BH-AP PETITIONING PARTNERS,
  LLC, a Delaware limited liability company, and
  ANGELO PAPARELLA, individually and DANA
  GONZALEZ-APLIN, as Trustee of the BNVFBVN
  Trust. CARMEN G. PAPARELLA, individually,
  VMAMNTOP, LLC, A California limited liability
  Company,

       Defendants.
  _________________________________________/

      JOINT NOTICE THAT FSC’S AMENDED APPLICATION FOR ATTORNEY’S FEES
       (ECF NO. [242]), WHICH WAS TRANSFERRED BY ORDER OF 11th CIRCUIT TO
          DISTRICT COURT(ECF NO. [241]), IS FULLY BRIEFED AND RIPE FOR
                                   ADJUDICATION

          Plaintiff/Judgment Creditor, FLORIDIANS FOR SOLAR CHOICE, INC. (“FSC”) and

  Defendant/Judgment Debtor PCI Consultants, Inc., (“PCI”) (collectively, “the Parties”) by and

  through undersigned counsel, hereby file this Notice that FSC’s Amended Application for

  Appellate Attorneys’ Fees (ECF No. [242])1 filed in the United States Circuit Court of Appeals for


  1
         FSC’s Amended Application for Appellate Attorneys’ Fees appears on PACER as ECF
  No. [242], Motion for Attorney’s Fees by Floridians for Solar Choice, Inc., which refers to the
  Order of Transfer, at ECF No. [241], which appends copies of all relevant documents, including
  FSC’s Amended Application for Attorneys’ Fees, PCI’s Objections to Appellee’s Amended
  Application for Attorneys’ Fees, and FSC’s Reply in Support of its Amended Application for
  Appellate Attorneys’ Fees.

                                                  1
Case 0:15-cv-62688-RS Document 246 Entered on FLSD Docket 07/20/2020 Page 2 of 3


  the Eleventh Circuit, Case Nos. 18-12907, 18-14366 was transferred on July 8, 2020 to the District

  Court for determination (ECF No. [241]) pursuant to 11th Cir. R. 39-2(d) and is fully briefed and

  ripe for adjudication.

         Respectfully submitted,

  LUBELL ROSEN, LLC                                         DEVINE GOOMAN & RASCO, LLP
  Museum Plaza, Suite 900                                   2800 Ponce de Leon Blvd., Suite 1400
  200 S. Andrews Avenue                                     Coral Gables, FL 33134
  Fort Lauderdale, FL 33301                                 Phone : (305) 374-8200
  Phone : (954) 880-9500
  Fax: (954) 755-2993

  By: ___/s/Marshall A. Adams______                         By: __/s/ Robert J. Kuntz_____________
         Marshall A. Adams, Esquire                                Robert J. Kuntz, Esquire
         MAA@LubellRosen.com                                       rkuntz@devinegoodman.com
         Florida Bar No. 712426                                    Florida Bar No. 94668
         Joshua M. Bloom, Esquire                                  Averil Andrews, Esquire
         JMB@LubellRosen.com                                       Florida Bar No. 105700
         Florida Bar No. 88559                                     aandrews@devinegoodman.com
         Amber L. Ruocco, Esquire
         ALR@LubellRosen.com                                       And
         Florida Bar No. 121669
                                                            ARENDSEN CANE MOLNAR LLP
         And                                                Beverly Hills—San Diego
                                                            315 S. Beverly Dr., Suite 320
  GRAY ROBINSON, P.A.                                       Beverly Hills, CA 90212
  Co-Counsel for the FSC Parties                            Phone: (310) 299-8630 (Office)
  401 East Las Olas Blvd., Suite 1000
  Fort Lauderdale, Florida 33301                            By: /s/ Christian S. Molnar, Esquire
  Telephone: (954) 761-8111                                       Admitted Pro Hac Vice
  Facsimile: (954) 761-8112                                       Cmolnar@arendsenlaw.com

  By: _ /s/ Scott L. Cagan
          Scott L. Cagan, Esquire                           Attorneys for Defendants PCI Consultants,
          Florida Bar No.: 822681                           Inc., Angelo Paparella, AAP Holding
          scott.cagan@gray-robinson.com                     Company, Inc., and BH-AP Petitioning
          Secondary email
                                                            Partners, LLC
          robin.burks@gray-robinson.com


  Attorneys for Plaintiff FSC and Claimant
  in Arbitration SACE




                                                  2
Case 0:15-cv-62688-RS Document 246 Entered on FLSD Docket 07/20/2020 Page 3 of 3


                                  CERTIFICATE OF SERVICE

         I hereby certify that on July 20, 2020, the foregoing document is being served this day on

  all counsel of record identified on the attached Service List in the manner specified, either via

  transmission of Notice of Electronic Filing generated by CM/ECF or in some other authorized

  manner for those counsel or parties who are not authorized to receive electronically Notices of

  Electronic Filing.


                                              By:     /s/ Marshall A. Adams
                                                      Marshall A. Adams, Esquire
                                                      Florida Bar No.: 712426




                                         SERVICE LIST

  Christian S. Molnar, Esq.
  ARENDSEN CANE MOLNAR, LLP
  315 South Beverly Drive
  Suite 320
  Beverly Hills, California 90212
  cmolnar@arendsenlaw.com

  Averil Andrews, Esq.
  Robert Kuntz Esq.
  DEVINE GOODMAN & RASCO, LLP
  2800 Ponce de Leon Blvd.
  Suite 1400
  Coral Gables, FL 33134
  aandrews@devinegoodman.com
  Rkuntz@devinegoodman.com


  Counsel for Defendants PCI Consultants, Inc. and Angelo Paparella




                                                 3
